      Case: 1:19-cv-01650 Document #: 1 Filed: 03/08/19 Page 1 of 5 PageID #:1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DISTRICT

ORESTO DORSON,                                )
                                              )
                               Plaintiff,     )
                                              )
       v.                                     )       Case No.
                                              )
Z2 SYTEMS, INC. n/k/a NEON ONE,               )
                                              )
                               Defendant.     )

                                            COMPLAINT

       The Plaintiff ORESTO DORSON (hereinafter referred to as “DORSON”) and for

his complaint against the Defendant Z2 SYSTEMS, INC. n/k/a NEON ONE (hereinafter

referred to as “Z2”) states:

                                COUNT I –
                TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
               AS AMENDED BY THE CIVIL RIGHTS ACT OF 1991

       1.     This action is brought for damages sustained by DORSON by reason of

Z2’s violation of his civil rights under Title VII of the Civil Rights Act of 1964, as

amended by the Civil Rights Act of 1991.

       2.     At all times relevant hereto, DORSON was and is a citizen of the United

States, a resident of the Northern District of Illinois and is a male.

       3.     At all times relevant hereto, Z2 was is a corporation organized and existing

under the laws of the State of Illinois with its principal place of business located at 1801

W. Warner Avenue, Suite 201, Chicago, Illinois 60613.


                                                  1
      Case: 1:19-cv-01650 Document #: 1 Filed: 03/08/19 Page 2 of 5 PageID #:2



       4.     At all times relevant hereto, Z2 was an “employer” within the meaning of

Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991.

       5.     This Court has jurisdiction pursuant to 28 USC §1343 and §1331.

       6.     Venue is appropriate in this Court pursuant to 28 USC §1391 since the

complained of conduct occurred in this District.

       7.     On April 9, 2018, DORSON was hired by Z2 to the position of Technical

Support Manager.

       8.     Up to November, 2018, DORSON received favorable accolades from his

superiors at Z2.

       9.     At all times relevant hereto, it was the policy of Z2 not to discriminate

against any employee on the basis of his or her sex.

       10.    Nevertheless, commencing on November 2, 201028, DORSON was

discriminated against because of his sex.

       11.    On that date, DORSON went to Savemore Liquors, a bar in Chicago, with

some Z2 employees to socialize.

       12.    While at this bar, the employees engaged in various conversations, one of

which concerned whether they were going to go to another establishment to sing karaoke

       13.    While at Savemore bar, DORSON related that approximately six years

earlier, he had sung karaoke to a song authored by the musician Prince entitled “Pussy

Control.”

       14.    DORSON related to the individuals present at the bar that while singing

this song, he was uncomfortable with certain lyrics to the song which included use of the
                                            2
      Case: 1:19-cv-01650 Document #: 1 Filed: 03/08/19 Page 3 of 5 PageID #:3



“N-word.”

       15.    Some individuals that were present indicated that DORSON could not use

the “N-word.”

       16.    DORSON told these individuals that he did not use the “N-word” when he

sang the song six years ago.

       17.    On November 5, 2018, DORSON reported to work and sometime in the

afternoon, Vera Bojic, HR Director, called him into her office.

       18.    Ms. Bojic told DORSON that because DORSON said the “N-word,” he

was going to be considered for immediate termination.

       19.    DORSON assured Ms. Bojic that he did not say the “N-word” and that he

would not say it.

       20.    Despite DORSON’s comments, Ms. Bojic told him that he needed to

apologize to the other individuals who were at the bar and that she was going to report

this incident to the executive in charge of the company.

       21.    On November 8, 2018, Ms. Bojic called DORSON in her office and told

him that he was fired.

       22.    In response to his inquiry, Ms. Bojic would not give him a reason why he

was fired.

       23.    Ms. Bojic’s failure to give DORSON an explanation for his termination

was nothing more than a pretext for the sex discrimination on the part of Z2 since it was

Z2’s intent to replace DORSON with a female in his position.


                                            3
      Case: 1:19-cv-01650 Document #: 1 Filed: 03/08/19 Page 4 of 5 PageID #:4



       24.     In fact, on the morning that DORSON was terminated, DORSON’s job

responsibilities were given to Emily Keaney, a female.

       25.     Since DORSON did not engage in any misconduct that would warrant his

termination, Z2 has, therefore, discriminated against DORSON because of his sex in

violation of his rights under Title VII of the Civil Rights Act of 1964, as amended by the

Civil Rights Act of 1991.

       26.     On December 14, 2018, the Equal Employment Opportunity Commission

received DORSON’s charge of discrimination.

       27.     Pursuant to DORSON’s request, on February 13, 2019, the Equal

Employment Opportunity Commission issued him a notice of right to sue. A true and

correct copy of this notice is attached hereto as Exhibit A.

       28.     Less than ninety days have expired since DORSON’s receipt of this notice

of right to sue.

       29.     Z2’s violation of DORSON’s civil rights under Title VII of the Civil Rights

Act of 1964, as amended by the Civil Rights Act of 1991, has caused DORSON

pecuniary damages.

       WHEREFORE the Plaintiff ORESTO DORSON requests that this Court enter

judgment in his favor and against the Defendant Z2 SYTEMS, INC. n/k/a NEON ONE as

follows:

               a.    Enjoining Z2 from engaging in such unlawful employment practices

                     as alleged in this complaint.


                                              4
Case: 1:19-cv-01650 Document #: 1 Filed: 03/08/19 Page 5 of 5 PageID #:5



       b.    Requiring Z2 to reinstate DORSON to his position at the rate of pay

             comparable to what he would have been receiving if not for the civil

             rights violations committed against him by Z2.

       c.    Making DORSON whole as to all salary, benefits and seniority status

             that would have accrued but for the civil rights violations committed

             by Z2.

       d.    Alternatively, in the event Z2 is unwilling to reinstate DORSON,

             DORSON should be awarded front pay.

       e.    Awarding DORSON attorney’s fees, costs and prejudgment interest.

       f.    Awarding DORSON such other and further relief as this Court may

             deem appropriate.

THE PLAINTIFF REQUESTS TRIAL BY JURY.

                                               Respectfully submitted,


                                               /s/Joel F. Handler
                                               JOEL F. HANDLER (#1115812)
                                               One E. Wacker Drive, Suite510
                                               Chicago, Illinois 60601
                                               (312) 832-0008
                                               Attorney for the Plaintiff,
                                               ORESTO DORSON




                                    5
